—Order, Supreme Court, New York County (Carol Huff, J.), entered on or about July 19, 1996, which, insofar as appealed from as limited by the briefs, denied plaintiffs’, defendants’ and third-party defendant’s motions for summary judgment, unanimously affirmed, without costs.
There are issues of fact, particularly whether plaintiff twisted his foot in the course of tripping on a loose plank, or whether plaintiffs foot fell through a hole in the bridge when a plank was dislodged (Bonaparte v Niagara Mohawk Power Corp., 188 AD2d 853, appeal dismissed 81 NY2d 1067; Robertti v Chang, 227 AD2d 542, lv dismissed 88 NY2d 1064).
Defendant Colgate owned and constructed the bridge that allegedly caused plaintiff to fall and injure himself, and leased it to the building’s owner and the general contractor. There are issues of fact concerning Colgate’s authority and responsibility to maintain the bridge such that unsafe conditions would be avoided or corrected (see, Russin v Picciano & Son, 54 NY2d 311, 317). Accordingly, Colgate’s motion for summary judgment was properly denied.
We have considered the parties’ other arguments for affirmative relief and find them to be without merit. Concur—Murphy, P. J., Milonas, Ellerin, Rubin and Tom, JJ.